ACCEPTED
                                                                                                              05-15-01516-CV
                                                                                                   FIFTH COURT OF APPEALS
                                                                                                              DALLAS, TEXAS
                                                                                                        12/17/2015 1:54:29 PM
                                                                                                                   LISA MATZ
                                                                                                                       CLERK


                            FIFTH COURT OF APPEALS
                 CIVIL APPEAL MEDIATION DOCKETING STATEMENT
                                                                                          FILED IN
                                  RETURN WITHIN 15 DAYS TO:                        5th COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                    CLERK, FIFTH COURT OF APPEALS;                                 12/17/2015 1:54:29 PM
          600 COMMERCE STREET, SUITE 200, DALLAS, TEXAS                           75202-4658
                                                                                          LISA MATZ
                                                                                            Clerk




I.       General Information:

Appellant(s):                                         Appellate Cause No.:

JOHN PATMAN                                           05-15-01516-CV

                                                      Trial Ct. Cause No.:

Appellee(s):                                          CC-14-01094-B

STATE FARM LLOYDS                                     County:

                                                      DALLAS

Other:                                                Trial Court:

                                                      COUNTY COURT 2




II.      Timetable:

Appeal stayed by bankruptcy. Date bankruptcy filed: NOT APPLICABLE

List:    name of bankruptcy court: NOT APPLICABLE

         bankruptcy case number: NOT APPLICABLE

         style of bankruptcy filing: NOT APPLICABLE



III.     Jurisdiction:

Will you challenge this court’s
jurisdiction?                       No X                                 Yes 


IV.      Indigency Of Party (TRAP 32.1(k)): (Attach file-stamped copy of affidavit)


                 Event                                                           Date        N/A
                                                       Filed
                                                   Check as appropriate


Affidavit filed                             No X                   Yes 


Contest filed                               No X                   Yes 


Date ruling on contest due:


Ruling on contest:
Sustained         Overruled 




VI.      Alternative Dispute Resolution/Mediation (if applicable)

Instructions: This information will be used in conjunction with the Rule 32.1 docketing statement to evaluate
your case for possible referral to an alternative dispute resolution procedure. See TEX. R. APP. P. 32.1. The court
will not consider your answers if the case is submitted on the merits. Each party (except where noted) must
complete and file a completed docketing form in the Court of Appeals after the appeal is perfected.

Check Y for yes or N for no. Fill in all blanks or check appropriate boxes.

1.       Should this case be referred to mediation? Yes X      No  (use additional sheets if necessary)

If no, why?

(The court makes the final decision regarding referral of a case to mediation)

2.       Has this case been through an ADR procedure in the trial court? Yes  No X

If you answered yes:

a.       Who was the mediator?

b.       What type of ADR procedure?

c.       At what stage did the case go through ADR?

          pre-trial                 trial             post-trial         other _______________
3.       Rate the case for complexity. Use 1 for the least complex and 5 for the most complex. Check one:

                  1       2 X      3     4       5 


VII.     Signature:




Rogelio Garcia/S/                                            Date: 12/17/2015
Signature of counsel (or pro se party)                       State Bar No.:07645800



Printed Name: ROGELIO GARCIA

Address: 1317 TELEPHONE ROAD, HOUSTON, TEXAS 77023

Email Address: UTLAW82@GMAIL.COM

Telephone Number: 713-926-8800

Facsimile Number: 713-926-7700

Representing: APPELLANT